PER CURIAM.
Consolidated interlocutory appeal and appeal of a final judgment. The defendant-counterclaimant, Richard I. Reicheck, doing business as Commercial Construction Company, seeks review of an interlocutory order and of a final judgment entered by the court in favor of the plaintiff-counterdefendant, Florida Bond and Mortgage Company, as the outgrowth of a mortgage foreclosure.
The defendant-counterclaimant has failed to favor this court with his second amended counterclaim without which this court cannot make a determination, for the very essence of the review sought herein is bottomed upon the counterclaim of the defendant-counterclaimant. It is apparent that the defendant-counterclaimant discovered the error of omission of his second amended counterclaim and filed in this court his amended directions to clerk to include as a supplement to the record on appeal the second amended counterclaim. Rule 3.6d(l) of the appellate rules, 32 F.S.A. requires that the appellant file his directions to the lower court clerk for making up the record on appeal. It is obvious the defendant-counterclaimant is in violation of this rule.
It is the responsibility and duty of the appellant to provide the appellate court with a record sufficient to review the matter assigned as error. Johnson v. Town of Eatonville, Fla.App.1967, 203 So.2d 664; Bostwick v. Bostwick, Fla.App.1967, 201 So.2d 779; Gleim v. Gleim, Fla.App.1965, 176 So.2d 610.
Since the record on appeal is not sufficient to review the matter assigned as error, this court must assume that the trial court ruled correctly. Johnson v. Town of Eatonville, supra.
Affirmed.
CROSS, C. J., and REED and OWEN, JJ-, concur.